UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof Amendment No. 4 to ANNUAL REPORT of EUROPEAN INVESTMENT BANK (Name of registrant) Date of end of last fiscal year:December 31, 2011 SECURITIES REGISTERED (as of December 31, 2011) Title of Issue Amount as to Which Registration is Effective Names of Exchanges on Which Registered 4.875% Notes due January 17, 2017 $ 3,000,000,000 NYSE Name and address of person authorized to receive notices and communications from the Securities and Exchange Commission: Philip J. Boeckman, Esq. Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom The undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended December 31, 2011 (the “Annual Report”) as follows: The following additional exhibit is added to the Annual Report: Exhibit IX:Announcement Entitled“EIB’s EUR 10 billion capital increase and Moody’s changes outlook on EIB’s Aaa rating to negative” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized at Luxembourg, Grand Duchy of Luxembourg, on the 4th day of January, 2013. EUROPEAN INVESTMENT BANK (Name of registrant) by /s/Eila Kreivi Eila Kreivi Director Head of Capital Markets Department by /s/ Sandeep Dhawan Sandeep Dhawan Head of Funding Americas, Asia, Pacific Capital Markets by /s/João Vale de Almeida João Vale de Almeida Head of Delegation of the Delegation of the European Union to the United States EXHIBIT INDEX Exhibit Document IX Announcement Entitled “EIB’s EUR 10 billion capital increase and Moody’s changes outlook on EIB’s Aaa rating to negative”
